TOLL BROTHERS, INC. STOCK INCENTIVE PLAN (1998)
STOCK AWARD

     This Stock Award (the “Award Agreement”) constitutes an Award Agreement in
connection with the grant of an Award by Toll Brothers, Inc. (the “Company”)
pursuant to the terms of the Toll Brothers, Inc. Stock Incentive Plan (1998)
(the “Plan”). This Award consists of a grant of            shares of Common
Stock (the “Award Shares”), granted on this            day of
                    , 200    (the “Date of Grant”) to                 (the
“Grantee”), and is subject to all applicable terms and conditions set forth in
the Plan.

     1.      Definitions. All capitalized terms contained in this Award
Agreement shall have the meaning set forth in the Plan unless otherwise defined
herein or as may be required by the context.

     2.      Restrictions on the Award Shares. Grantee shall not be permitted to
sell, transfer, pledge or assign the Award Shares at any time except to the
extent such Award Shares have become vested pursuant to the terms of this Award
Agreement or the Plan. The Company shall, in its discretion, either maintain
possession of the certificates respecting the Award Shares, place the
certificates in the custody of an escrow agent for the period the Award Shares
are not vested, or transfer certificates to the Grantee; provided, however, that
such certificates shall be legended in a manner determined to be appropriate by
the Committee that indicates such restrictions as are in effect with respect to
the Award Shares evidenced by such certificates.

     3.      Lapse of Restrictions. Subject to the terms and conditions set
forth herein and in the Plan, the restrictions set forth in Paragraph 2 with
respect to the Award Shares shall lapse (and the Award Shares shall be
considered as “vested”) with respect to           % of the Award Shares on the
first anniversary of the Date of Grant,           % of the Award Shares on the
second anniversary of the Date of Grant, ………………… and with respect to the
remaining Award Shares on the            anniversary of the Date of Grant (each
such date being a “Vesting Date”); provided, however, that such lapse of
restrictions shall lapse on such dates only if the Grantee has been an employee
of the Company continuously from the Date of Grant through such Vesting Date.
Except as otherwise provided, Grantee shall forfeit any Award Shares that have
not become vested as of the date Grantee’s employment with the Company
terminates.

     4.      Vesting Date on Death or Disability. Notwithstanding the foregoing,
the Grantee’s Award Shares shall, if not already vested, become fully vested in
the event the Grantee’s employment with the Company terminates by reason of the
Grantee’s death, or by reason of the Grantee’s “disability” (as hereinafter
defined).

For purposes of this Section 4, the term "disability" shall mean any condition
that would qualify as a "disability" as that term is defined in the Plan, and
any other condition that the Committee determines to be a medically determinable
physical or mental impairment which can be expected (a) to prevent the Grantee
from being able to perform his usual duties (or another job deemed appropriate
by the Committee taking into account the Grantee's education, prior experience
and past earnings) and (b) to last for one year or longer.

 

--------------------------------------------------------------------------------



     5.      Vesting on Change of Control. In the event there is a Change of
Control while Grantee is employed by the Company, Grantee’s Award Shares shall
immediately become fully vested.

     6.      Rights of Grantee. During the Restricted Period, Grantee shall have
the right to vote the Restricted Stock and to receive dividends. Stock dividends
with respect to the Restricted Stock shall be subject to the same restrictions
as the Restricted Stock.

     7.      Withholding Taxes. Grantee shall be responsible to pay to the
Company the amount of withholding taxes as determined by the Company on each
Vesting Date. At the Grantee's option, Grantee shall have the right to
relinquish to the Company a portion of the Award Shares having a fair market
value, based on the closing price of the Common Stock on the New York Stock
Exchange on the Vesting Date, equal to the amount the Grantee would otherwise be
required to pay to the Company on a Vesting Date by reason of applicable
withholding taxes, in lieu of paying that amount to the Company in cash.

     8.      Notices. Any notice to the Company under this Agreement shall be
made in care of the Committee to the office of the Chief Financial Officer of
the Company, at the Company's main offices, or to such other person as may be
designated by the Committee for purposes of this Section 8 provided the Grantee
is informed of such designation. All notices under this Agreement shall be
deemed to have been given when hand delivered or mailed, first class postage
prepaid, and shall be irrevocable once given.

     9.      Securities Laws. The Committee may from time to time impose any
conditions on the Restricted Stock as it deems necessary or advisable to ensure
that Shares are issued and resold in compliance with the Securities Act of 1933,
as amended.

     10.      Delivery of Shares. Within ten (10) business days of any Vesting
Date, the Company shall, without payment from the Grantee (or the person to whom
ownership rights may have passed by will or the laws of descent and
distribution) for the Restricted Stock other than the required withholding
taxes, (i) deliver to the Grantee (or such other person) a certificate for the
Restricted Stock or (ii) if consented to by the Grantee (or such other person),
deliver electronically to an account designated by the Grantee (or such other
person) the Restricted Stock, in either case without any legend or restrictions,
except for such restrictions as may be imposed by the Committee, in its sole
judgment, under Paragraph 9. The Company may condition delivery of the
Restricted Stock upon the prior receipt from Grantee (or such other person) of
any undertakings which it may determine are required to assure that the shares
of Restricted Stock are being issued in compliance with federal and state
securities laws. The right to payment of any fractional Shares shall be
satisfied in cash, measured by the product of the fractional amount times the
fair market value of a Share on the Vesting Date, as determined by the
Committee.

     11.      Award Not to Affect Service. The Award granted hereunder shall not
confer upon Grantee any right to continue as an employee of the Company or to
serve in any other capacity for the Company or any Affiliate.

- 2 -

--------------------------------------------------------------------------------



     12.      Amendment to Award Agreement; Acceleration. Notwithstanding
anything contained herein to the contrary, the Committee shall have the
authority to amend or modify the terms and conditions set forth in this Award
Agreement if the Committee determines, at its discretion, that any such
amendment or modification is necessary or appropriate; provided, however, that
the terms of this Award Agreement may not be changed in a manner that is
unfavorable to the Grantee without the Grantee’s consent. The Committee shall
have the authority to accelerate vesting in its own discretion in amounts and
under circumstances where the Committee deems it equitable to do so and on
conditions reasonably imposed by the Committee.

     13.      Miscellaneous.

          (a)       The address for Grantee to which notice, demands and other
communications to be given or delivered under or by reason of the provisions
hereof shall be the Grantee’s address as reflected in the Company’s personnel
records.

          (b)      Grantee acknowledges receipt of a copy of the Plan
prospectus, included in which is a summary of the terms of the Plan and a copy
of which is annexed hereto. The summary contained therein is qualified in its
entirety by reference to the terms of the Plan, copies of which are available
with the Company’s public filings with the United States Securities and Exchange
Commission at www.sec.gov, or by oral or written request directed to the
Company. The Grantee represents that he/she is familiar with the terms and
provisions of the Plan, and hereby accepts the Award subject to all of the terms
and provisions thereof. Grantee agrees to hereby accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement. Grantee authorizes the Company to
withhold in accordance with applicable law from any compensation payable to
him/her any taxes required to be withheld be federal, state or local law in
connection with the Award.

          (c)      The validity, performance, construction and effect of this
Award shall be governed by the laws of Pennsylvania, without giving effect to
principles of conflicts of law.

     IN WITNESS WHEREOF, this Award Agreement has been executed on this
           day of           , 200 .

  TOLL BROTHERS, INC.               By: _______________________________        
        _______________________________     GRANTEE

                              

                                   

- 3 -

--------------------------------------------------------------------------------